 iIn the Matter of J. J. TOURER MANUFACTURING Co.andUNITED /ELECTRICAL, RADIO & MACHINE WORKERS` OF AMERICA, AFFILIATEDWITH THE C. I.O.'CageNo. B-3518.-Decided February28, 1942Jurisdiction:screw machine products manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord union recognition until certified by the Board ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees including apprentices, but excluding guards, timekeepers,students,office, clerical (including production clerks), engineering, and supervisoryemployees; no controversy as to.Mr. Albert J. Smith,of Chicago, Ill., for the Company.Mr. Ernest De Maio,of Chicago, Ill., for the C. I. O.Mr. Harry J. Guyon,of Chicago, Ill., for the Independent.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 20, 1942, United Electrical, Radio & Machine Workersof America (C. I. 0.) herein called the C. I. 0., filed with theRegional Director for the Thirteenth Region (Chicago, Illinois) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of J. J. Tourek Manufac-Chicago, Illinois, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On January 27, 1942, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of-the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice.39 N. L. R. B., No. 63.380 J.J.TOUREK MANUFACTURING CO./381On January 27, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, andthe C. I. O. Pursuant to notice, a hearing was held on February 3,1942, at Chicago, Illinois, before William J. Isaacson, the Trial Ex-aminer duly designated by the Chief Trial Examiner.At the hear-ing, a motion to intervene was, made on behalf of J. J. Tourek Mfg.Co. Employees' Independent Union, herein called the Independent,a labor organization claiming to represent employees directly affectedby the investigation.The motion was allowed by the Trial Ex-aminer.All parties were represented and participated in the hear-ing.Full opportunity to examine-and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the ' following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYJ. J. Tourek Manufacturing Co. is an Illinois corporation withits principal place of business and office at Chicago, Illinois.TheCompany is engaged at its plant in, Chicago, Illinois, in the manu-facture, sale, and distribution of screw machine products.The Com-pany purchased during the year 1941 raw materials valued at morethat $200,000, of which raw materials over 40 percent were purchasedin interstate commerce.During the same period, the Company soldfinished products valued at more than $400,000, of which finishedproducts over 50 percent were sold in interstate commerce.TheCompany employs approximately 250 employees.'The Company admits that it is engaged in commerce within themeaningof the Act.II.THE ORGANIZATIONSINVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.J. J. Tourek'Mfg. Co. Employees' Independent Unionisan un-affiliated labor organization, admitting to membership employees ofthe Company. 382DECISIONSOF NATIONAL ,LABOR RELATIONS BOARDIII. THE QUESTION CONCERNING REPRESENTATIONShortly before the filing of the petition herein, the C. I. 0. re-quested recognition from the Company as the.exclusive representativeof its employees.The Company refused to grant recognition untilthe C. I. 0. had been certified as such- representative by the Board.At the hearing, there was introduced in evidence a report of theRegional Director showing that each union represents a substantial,number of the employees in the appropriate unit.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE _We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in. Section I -above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing, the C. I. 0. and the Independent stipulated thatthe appropriate unit should consist of all production and mainte-nance employees including apprentices, but excluding guards, time-keepers, students, office, clerical, engineering, and supervisory em-ployees.The Company took no position.All parties are agreed thatthe four production clerks should be excludedas clericalemployees.In accordance with the stipulation and agreement we find that allproduction and maintenance employees including apprentices, butexcluding guards, timekeepers, students, 'and office, clerical (includ-ing production clerks), engineering, and supervisory employees, con-stitute a unit appropriate for the purposes of collective 'bargaining.We further find that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise will effectuate the policies of theAct.IThe Regional Director reported that the C I. 0 had submitted 123 signed authorizationcards of which 80 were dated January 1942 and 18 undatedOf the 123 cards presented,98 contained names of persons on the Company's pay roll of February 1, 1942The Regional Director further reported that the Independent had submitted 148 signedmembership cards, all undated,of «hnch 133 cards bore the names of persons on theCompany's pay roll of February 1, 1942.There are approximately 200 employees in the appropriate unit448105-42=vol. 39-26 J.J.TOUREK MANUFACTURINGCo.383VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The C. I. O. requests that the pay rollfor 'the period immediately prior to the filing of the petition beused to determine eligibility; the Independent desires use of thethepay roll immediately following the filing of the petition.We seeno' reason for departing from our usual practice, and accordinglyshall 'direct that those eligible to vote in the election shall be thoseemployees within the appropriate unit who were employed during thepay-roll period immediately preceding the Direction of Electionherein, subject to limitations and additions set forth in the Direction.CONCLUSIONS OF LAW1.A question affecting commerce' has arisen concerning the repre-sentation of employees of J. J. Tourek Manufacturing Co. within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All the production and maintenance employees of J. J. TourekManufacturing Company, including apprentices, but excluding guards,timekeepers, students, and office, clerical (including productionclerks), engineering, and supervisory employees,, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuantto ArticleIII, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that,as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith J. J. TourekManufacturingCo., Chicago,Illinois,an electionby secret ballot shall be'conducted as early as possible but not laterthan thirty (30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Re-lations Board and subject to Article III, Section 9, of said Rules andRegulations,among all the production and maintenance employeesof the Company who were employedduring thepay-roll period im-mediatelypreceding the date of this Direction of Election,including 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDapprentices and those employees who did not work during such pay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding guards, timekeepers, students, and office, clerical(including production clerks), engineering, and supervisory em-ployees and those who have since quit or been discharged for cause,to determine whether they desire to be represented by United Electri-cal,Radio & Machine Workers of America (C. I. 0.), or by J. J.Tourek Mfg. Co. Employees' Independent Union, for the purposes ofcollective bargaining, or by neither.CHAIRMAN M=s took no part in the consideration of the aboveDecision and Direction of Election.i